


Exhibit 10.17

 

SECOND AMENDMENT TO
HADDRILL EMPLOYMENT AGREEMENT

 

This Second Amendment to the Employment Agreement (the “Second Amendment”) is
made and entered into as of June 13, 2005 (the “Effective Date”), by and between
Alliance Gaming Corporation, a Nevada corporation (the “Company”), and Richard
Haddrill (“Haddrill”).

 

WHEREAS, the Company and Haddrill are parties to that certain Employment
Agreement dated as of June 30, 2004 (the “Employment Agreement”) pursuant to
which Haddrill is employed as the Company’s Chief Executive Officer;

 

WHEREAS, the Company and Haddrill are parties to that certain Amendment to the
Employment Agreement dated as of December 22, 2004 (the “First Amendment”);

 

WHEREAS, pursuant to the Employment Agreement, the Company granted to Haddrill
non-statutory stock options to acquire 500,000 shares of the Company’s common
stock (the “Employment Agreement Options”) pursuant to the Company’s 2001 Long
Term Incentive Plan (the “Plan”);

 

WHEREAS, the award of the Employment Agreement Options has been evidenced by
those certain Stock Option Agreements between the Company and Haddrill dated
June 30, 2004 (the “June Stock Option Agreement”) and October 27, 2004 (the
“October Stock Option Agreement”);

 

WHEREAS, pursuant to that certain Stock Option Agreement between the Company and
Haddrill dated January 8, 2004 (the “January Stock Option Agreement”), the
Company granted to Haddrill non-statutory stock options to acquire 195,000
shares of the Company’s common stock pursuant to the Plan (the “January Options”
and together with the Employment Agreement Options, the “Accelerated Options”);

 

WHEREAS, pursuant to that certain Stock Option Agreement between the Company and
Haddrill dated April 23, 2003 (the “April Stock Option Agreement” and together
with the June Stock Option Agreement, the October Stock Option Agreement and the
January Stock Option Agreement, the “Stock Option Agreements”), the Company
granted to Haddrill non-statutory stock options to acquire 50,000 shares of the
Company’s common stock pursuant to the Plan (the “April Options” and together
with the Accelerated Options, the “Pre-Amendment Options”);

 

WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company to accelerate the vesting of the Accelerated
Options;

 

WHEREAS, the Company has determined that the terms of certain of the Stock
Option Agreements do not accurately reflect the agreed upon terms of the
Pre-Amendment Options with respect to the post-termination exercise period
applicable to such Pre-Amendment Options; and

 

WHEREAS, the Company and Haddrill desire to amend the Employment Agreement to
(i) accelerate the vesting of the Accelerated Options and (ii) clarify the
post-termination exercise provisions of the Pre-Amendment Options in accordance
with and subject to the terms and conditions of this Second Amendment.

 

1

--------------------------------------------------------------------------------


 

NOW THEREFORE, on the basis of the foregoing premises and in consideration of
the mutual covenants and agreements contained herein, the parties hereto agree
as follows:

 

1.                                       Effective as of the Effective Date, the
Accelerated Options shall be fully vested and immediately exercisable in their
entirety by Haddrill.

 

2.                                       Notwithstanding anything in the
Employment Agreement, the First Amendment, the Plan or the Stock Option
Agreements to the contrary, Haddrill and the Company hereby agree that Haddrill
may not sell, encumber, pledge or otherwise transfer any of the shares of the
Company’s common stock received upon exercise of the Accelerated Options until
the dates set forth in the following schedule and that any attempted transfer
shall be without force or effect:

 

(a)                                  With respect to 100% of the shares subject
to the January Options, such shares shall become freely transferable on
January 1, 2008.

 

(b)                                 With respect to the shares subject to the
Employment Agreement Options, (i) one-third of such shares shall become freely
transferable on October 1, 2006, (ii) an additional one-third of such shares
shall become freely transferable on October 1, 2007 and (iii) the remaining
one-third of the shares shall become freely transferable on October 1, 2008.

 

(c)                                  In the event of Change in Control (as
defined in the First Amendment), all of the transfer restrictions described in
this paragraphs 2(a) and 2(b) hereof shall immediately lapse.

 

(d)                                 In the event that Haddrill’s employment is
terminated under paragraphs 7(b) or 7(c) of the Employment Agreement, the
transfer restrictions described in paragraphs 2(a) and 2(b) hereof shall lapse
with respect to a pro rated number of shares based upon the number of full
months between October 1, 2004 and the date of Haddrill’s termination of
employment divided by 36 months.

 

3.                                       The Pre-Amendment Options shall become
“Portable Options” and subject to the applicable extended post-termination
exercise period described in paragraph 4(b) of this Second Amendment in
accordance with the following schedule:

 

(a)                                  100% of the April Options shall be
considered Portable Options as of the Effective Date.

 

(b)                                 100% of the January Options shall become
Portable Options October 1, 2007; provided that Haddrill remains continuously
employed by the Company as Chief Executive Officer until such date.

 

(c)                                  With respect to the Employment Agreement
Options, (i) one-third of such options shall become Portable Options on
October 1, 2005, (ii) an additional one-third of such options shall become
Portable Options on October 1, 2006 and (iii) the remaining one-third of such
options shall become Portable Options on October 1, 2007, in each case, provided
that Haddrill remains continuously employed by the Company as Chief Executive
Officer until the applicable date.

 

2

--------------------------------------------------------------------------------


 

(d)                                 In the event that a Change in Control (as
defined in the First Amendment) occurs prior to a termination of Haddrill’s
employment with the Company, 100% of the Pre-Amendment Options shall immediately
become Portable Options upon the consummation of such Change in Control.

 

(e)                                  In the event that Haddrill’s employment is
terminated under paragraphs 7(b) or 7(c) of the Employment Agreement prior to
October 1, 2007, a pro rated portion of both the January Options and the
Employment Agreement Options that have not yet become Portable Options shall
become Portable Options based upon the number of full months between October 1,
2004 and the date of Haddrill’s termination of employment divided by 36 months.

 

4.                                       Notwithstanding anything in the
Employment Agreement, the First Amendment, the Plan or the Stock Option
Agreements to the contrary, Haddrill and the Company hereby agree that following
a termination of Haddrill’s employment with the Company for any reason (a) that
portion of each of the Pre-Amendment Options that have not become Portable
Options pursuant to paragraph 3 of this Second Amendment shall terminate sixty
(60) days following the date of termination of employment, unless exercised
during such 60-day period, and (b) that portion of each of the Pre-Amendment
Options that have become Portable Options pursuant to paragraph 3 of this Second
Amendment shall remain exercisable until (i) in the case of the Employment
Agreement Options, October 1, 2014, (ii) in the case of the April Options,
April 23, 2013, and (iii) in the case of the January Options, July 8, 2011 or
the Extension Date (as such term is defined in the January Stock Option
Agreement).

 

5.                                       The Company and Haddrill further agree
that, in the case of the January Options, should Haddrill remain continuously
employed by the Company as Chief Executive Officer until October 1, 2007, he
shall be deemed to have satisfied Section 4(c)(v) of the January Stock Option
Agreement (which provision provides for an extended post-termination exercise
period for the January Options following Haddrill’s resignation from the Board
of Directors at the request of the Board of Directors).

 

6.                                       Section 3 of Schedule B-1 to the First
Amendment are hereby amended and restated in their entirety to read as follows:

 

“3.                                 Each vested Additional RSU represents
Haddrill’s right to receive one (1) share of Company common stock, as follows:

 

a.                                       75% of the shares represented by the
vested Additional RSUs shall be issued to Haddrill (1) on the later of
(a) October 1, 2007 or (b) the first date on which such payment or any portion
thereof is no longer subject to the limits of section 162(m) of the Internal
Revenue Code in which case that portion of the payment that is no longer subject
to such limits shall be issued to Haddrill at the time such limits become
inapplicable, or (2) in the event that Haddrill’s employment with the Company,
as amended, is terminated prior to October 1, 2007, on the first date in which
such payment or any portion thereof is no longer subject to the limits of
Section 162(m) of the Internal Revenue Code in which case that portion of the
payment that is no longer subject to such limits shall be issued to Haddrill at
the time such limits become inapplicable.

 

3

--------------------------------------------------------------------------------


 

b.                                      The remaining 25% of the shares
represented by the vested Additional RSUs shall be issued to Haddrill (1) on the
later of (a) October 1, 2008 or (b) the first date on which such payment or any
portion thereof is no longer subject to the limits of section 162(m) of the
Internal Revenue Code in which case that portion of the payment that is no
longer subject to such limits shall be issued to Haddrill at the time such
limits become inapplicable, or (2) in the event that Haddrill’s employment with
the Company is terminated prior to October 1, 2008, on the first date in which
such payment or any portion thereof is no longer subject to the limits of
Section 162(m) of the Internal Revenue Code in which case that portion of the
payment that is no longer subject to such limits shall be issued to Haddrill at
the time such limits become inapplicable.”

 

7.                                       Except as expressly modified by this
Second Amendment, the Employment Agreement, the First Amendment and the Stock
Option Agreements shall remain unchanged and shall remain in full force and
effect.

 

[signatures on next page]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Haddrill have duly executed this Second
Amendment as of the date first above written.

 

 

 

ALLIANCE GAMING CORPORATION

 

 

 

 

 

By:

/s/ Mark Lerner

 

Name:

Mark Lerner

 

Title:

Secretary

 

 

 

 

 

/s/ Richard Haddrill

 

Richard Haddrill

 

 

[Signature Page to Second Amendment to Haddrill Employment Agreement]

 

--------------------------------------------------------------------------------
